OPINION — AG — STATEMENT OF FACT: DURING THE W.P.A. DAYS A SMALL PORTION OF THE COUNTY COURTHOUSE SQUARE WAS DEDICATED AS A COUNTY ROAD, AND PUBLIC AND COUNTY FUNDS WERE EXPENDED FOR THAT CONSTRUCTION. WE STILL HAVE MORE GROUNDS (LAND) THAT WE NEED AROUND THE COURTHOUSE, AND THE COUNTY COMMISSIONERS WANT TO KNOW IF THEY CAN DEDICATE AN ADDITIONAL AMOUNT OF LAND AROUND THE COURTHOUSE FOR HIGHWAY PURPOSES AND EXPEND ROAD FUNDS LEGALLY FOR SAID CONSTRUCTION. — COUNTY ROAD FUNDS MAY BE EXPENDED FOR THE CONSTRUCTION OF A COUNTY HIGHWAY ON SUCH LAND, IF SAID EXPENDITURE IS MADE AS AUTHORIZED BY THE STATUTES RELATING TO COUNTY HIGHWAY GENERALLY. CITE: 19 Ohio St. 1 [19-1], 19 Ohio St. 3 [19-3], 19 Ohio St. 339 [19-339] (RICHARD HUFF)